

116 HR 4686 : Sami’s Law
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionH. R. 4686IN THE SENATE OF THE UNITED STATESJuly 30, 2020ReceivedAN ACTTo require ride-hailing companies to implement an enhanced digital system to verify passengers with their authorized ride-hailing vehicles and drivers.1.Short titleThis Act may be cited as Sami’s Law.2.Minimum requirements for ride-hailing vehicles and ride-hailing companies(a)Requirements for TNC platformsNot later than 90 days after the date of enactment of this Act, each transportation network company shall establish and implement a system and policy within the transportation network company’s TNC platform that shall make available to each passenger a digital method to verify that the driver with whom the passenger has been matched through the transportation network company’s TNC platform has been authorized by the transportation network company to accept the passenger’s trip request prior to the beginning of the trip. Such system shall include—(1)(A)an initial notification sent to the passenger’s personal mobile device, or otherwise communicated to the passenger, containing verifiable information specific to the TNC driver or TNC vehicle with which the passenger has been matched;(B)the ability for the passenger, driver, and TNC platform to confirm the verifiable information matching the passenger to the authorized TNC driver or TNC vehicle prior to the beginning of the trip; (C)a TNC platform restriction on a TNC driver from commencing a trip via the TNC platform until both the passenger and the TNC driver verify the other’s identity using the system; and(D)a way for a passenger to use a non-visual arrangement to verify the TNC driver under the system used in accordance with this subparagraph; or(2)as an alternative to implementing the system required under paragraph (1), a transportation network company may implement any successor technology-based system that enables verification that the driver with whom the passenger has been matched through the transportation network company’s TNC platform has been authorized by the transportation network company to accept the passenger’s trip requests received through its digital network prior to the beginning of the trip.(b)Opt outA transportation network company may offer a passenger an option not to use the system that the transportation network company has implemented under subsection (a). Any trip completed by a passenger who opts not to use the system shall not be a violation of this section.(c)ExemptionsThis section shall not apply to any trips in which—(1)a third party, including any third-party business, non-profit, or government entity, facilitates the trip for the individual who is transported in the TNC vehicle; or(2)compliance with subsection (a) is impracticable due to circumstances beyond a transportation network company’s control, including instances where a passenger’s personal mobile device has failed to operate or there is degraded, reduced, or otherwise insufficient cellular connectivity in order for the system to properly operate.3.Successor Technology Performance Standards(1)Performance standardsNot later than 180 days after the establishment of the SAMI’s Law Council pursuant to section 4, such Council shall recommend to the Secretary of Transportation performance standards for the successor technology-based systems permitted under section 2(a)(2) and the Secretary shall thereafter issue performance standards consistent with the Council’s recommendations and provide a reasonable time for a TNC to comply. Such standards shall require, at a minimum, that—(A)any successor technology-based system that enables the verification that the driver with whom the passenger has been matched through the TNC platform has been authorized by the transportation network company to accept the passenger’s trip request received through its TNC platform prior to the beginning of the trip;(B)confirmation protocols are visually and non-visually accessible; and(C)a transportation network company implement a system incorporating a driver education and public awareness program related to the use of its successor technology and its required verifiable information.(2)Updating performance standardsSix months after the establishment of the performance standards required by this section, and, at a minimum, annually thereafter, the Secretary shall solicit input from the SAMI’s Law Council, established under section 4, about whether the performance standards need to be updated or expanded to incorporate new technological developments. The Secretary may amend the performance standards to account for new technological developments.(3)Interim standardsPrior to the adoption of performance standards, a transportation network company may adopt and deploy any other successor technology-based system that enables a passenger to verify that the driver with whom the passenger has been matched through the transportation network company’s platform has been authorized by the transportation network company to accept the passenger’s trip requests received through its platform prior to the beginning of the trip. A successor technology-based system deployed under this subparagraph shall be considered to fulfill the requirements of section 2(a). A successor technology-based system adopted under this section shall be presumed to meet such requirements unless the Secretary determines otherwise. If the Secretary makes such a determination, a reasonable time to cure shall be provided.(4)ReportsUpon first issuing performance standards under paragraph (1), and each year thereafter, the Secretary shall transmit a report to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce of the Senate detailing the performance standards recommended by the SAMI’s Law Council, established under section 4, and issued by the Secretary under paragraph (1), including any updates to such standards and explaining the rationale for issuing such performance standards.4.Safety actions for matching and identifying ride share customers advisory council(a)EstablishmentSubject to the availability of appropriations, not later than 60 days after the date of enactment of this Act, the Secretary shall establish the Safety Actions for Matching and Identifying Ride Share Customers’ Council (hereinafter referred to as the SAMI’s Law Council), an advisory council for the purpose of developing recommended performance standards for successor technology that will protect TNC passengers and TNC drivers, as permitted under sections 2(a)(2) and authorized under section 3.(b)Composition of the advisory councilThe advisory council shall be composed of the following members:(1)The Secretary of Transportation shall designate a representative from paragraph (2), who shall serve as Council Chair.(2)One representative, to be appointed by the Secretary of Transportation, from each of the following:(A)The National Highway Traffic Safety Administration.(B)The Federal Highway Administration.(C)The National Institute of Standards and Technology.(D)The Federal Trade Commission.(E)The Federal Aviation Administration.(F)An association or trade group that represents technology companies, whose membership includes at least one transportation network company.(G)An organization of and for TNC drivers and present in at least two States.(3)Two representatives, to be appointed by the Secretary of Transportation, from each of the following:(A)Transportation network companies.(B)Law enforcement agencies.(C)National organizations of and for people with disabilities.(D)Ride-haling victims advocacy groups.(c)TermsMembers of the Council shall serve for a term of 3 consecutive years.(d)VacanciesAny vacancy occurring in the membership of the Council shall be filled in the same manner as the original appointment for the position being vacated. The vacancy shall not affect the power of the remaining members to execute the duties of the Council.(e)DutiesThe Council shall gather and analyze data, provide technical advice, and develop and present best practices or recommendations supported by the majority of members of the Council to the Secretary of Transportation regarding performance standards the Secretary may adopt regarding any successor technology-based system described in section 2(a)(2).(f)Technical assistanceOn request of the Council, the Secretary shall provide such technical assistance to the Council as the Secretary determines to be necessary to carry out the Council’s duties.(g)Detail of federal employeesOn the request of the Council, the Secretary may detail, with or without reimbursement, any employee of the Department of Transportation to the Council to assist the Council in carrying out its duties. The detail of any such employee shall not interrupt or otherwise affect the civil service status or privileges of the employee.(h)Payment and expensesMembers of the Council shall serve without pay, except travel and per diem will be paid to each member for meetings called by the Secretary.(i)ReviewTwelve years after the date of enactment of this Act, the Secretary shall review, and solicit public input, as to whether it is necessary for the Council to remain in existence. The Secretary shall thereafter have the authority to terminate the Council if the Secretary determines that the Council is no longer necessary. If the Secretary terminates the Council, the Secretary shall maintain the authority to update performance standards related to successor technology. 5.Prohibition on sale of ride-hailing signageIt shall be unlawful for any person to sell or offer for sale any signage that is designed to help a passenger identify a transportation network company vehicle and—(1)contains a transportation network company’s proprietary trademark or logo, or(2)purports to be that of a transportation network company, unless such person is the transportation network company associated with such proprietary trademark or logo or authorized by the transportation network company to sell or offer for sale such signage. 6.Enforcement(a)Violations of section 2The Secretary is authorized to issue a penalty to a transportation network company of up to $5,000 per each day of non-compliance with section 2 and a penalty of up to $20,000 per each day of non-compliance with section 2 when such non-compliance is knowing and willful. With regards to a violation relating to any successor technology-based system used by a transportation network company permitted under section 2(1)(5), the Secretary shall rely on whether such system meets the performance standards issued under section 3. (b)Violations of section 5(1)In generalA violation of section 5 shall be treated as a violation of a rule defining an unfair or deceptive act or practice prescribed under section 18(a)(1)(B) of the Federal Trade Commission Act (15 U.S.C. 57a(a)(1)(B)). The Federal Trade Commission shall enforce this Act in the same manner, by the same means, and with the same jurisdiction, powers, and duties as though all applicable terms and provisions of the Federal Trade Commission Act (15 U.S.C. 41 et seq.) were incorporated into and made a part of this Act. Any person who violates section 5 shall be subject to the penalties and entitled to the privileges and immunities provided in the Federal Trade Commission Act (15 U.S.C. 41 et seq.). (2)Savings clauseNothing in this Act shall be construed to limit the authority of the Federal Trade Commission under any other provision of law.7.G.A.O. study on the incidence of assault and abuse of passengers and drivers of TNC vehicles, taxicabs, and other for-hire vehiclesThe Comptroller General of the United States shall conduct a study on the incidence of assault and abuse perpetrated on drivers by passengers of TNC vehicles, taxicabs, and other for-hire vehicles, and on such passengers by drivers of TNC vehicles, taxicabs, and other for-hire vehicles. The Comptroller General shall submit a report to Congress not later than one year after the date of enactment of this Act. The report shall also examine—(1)the nature and specifics of any background checks conducted on prospective drivers of TNC vehicles, taxicabs, and other for-hire vehicles, including any State and local laws which may require such background checks;(2)incidences where individuals who are not TNC drivers, taxicab drivers, or other for-hire vehicle drivers try to pose as TNC drivers, taxicab drivers, or other for-hire vehicle drivers;(3)incidences of passengers entering the wrong vehicle, whether or not the vehicle was a TNC vehicle, taxicab, and other for-hire vehicle; and(4)efforts by transportation network companies, taxicab companies, or for-hire vehicle companies to implement additional safety measures and practices and of State and local governments requiring such measures, and the efficacy of those efforts, practices, and requirements.8.DefinitionsFor purposes of this Act—(1)the terms non-visual and non-visually accessible, with regards to the system required under sections 2(a)(1)(D) and 3(1)(B) mean digital content that—(A)meets the success criteria of the Web Content Accessibility Guidelines (WCAG) 2.0, Level AA, and any successor to or revision of such guidelines that has been incorporated into the Section 508 standards issued by the United States Access Board, including, to the extent applicable, the Web Accessibility Initiative - Accessible Rich Internet Applications (WAI–ARIA); or(B)allows a blind or visually impaired passenger to access the same information, and utilize the same system offered to other passengers as required under Sections 2(a)(1)(D) and 3(1)(B) in a way that provides a comparable level of privacy, independence and substantially equivalent ease of use to the passenger;(2)the term passenger means an individual who is matched with a TNC driver by using a TNC platform;(3)the term personal mobile device means any mobile device that an individual uses to connect to a TNC platform;(4)The term Secretary means the Secretary of Transportation;(5)the term TNC driver means an individual who contracts with a transportation network company and provides transportation services to passengers;(6)the term TNC platform means an online-enabled application or digital network made available by a transportation network company to connect riders to TNC drivers for the purpose of providing pre-arranged transportation services;(7)the term TNC vehicle means a vehicle owned, leased, or otherwise authorized for use by TNC driver that the TNC driver uses to provide pre-arranged transportation services, also known as a ride-hailing vehicle; and(8)the term transportation network company—(A)means a corporation, partnership, sole proprietorship, or other entity, that makes available an online-enabled application or digital network to connect passengers to TNC drivers in order for the driver to transport the passenger using a vehicle owned, leased, or otherwise authorized for use by the driver to a point chosen by the passenger; and(B)does not include a shared-expense carpool or vanpool arrangement that is not intended to generate profit for the driver; and(9)the term verifiable information means data shared between a TNC platform, TNC driver, and passenger that includes a personal authentication number confirmation system, a license plate confirmation system, or a successor technology system.9.Determination of budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage.Passed the House of Representatives July 29, 2020.Cheryl L. Johnson,Clerk.Gloria J. Lett,Deputy Clerk.